DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 2/24/21 have been fully considered but are found not persuasive.
	Applicant argues that the prior art fails to disclose or suggest the second light emitting element emits second radiation that peaks a second wavelength of 470nm. Li teaches one example with blue LED peaking at around 460nm (see Li, fig 2a). Peeters shows an example of a blue LED between 440-460nm (Peeters, claim 2). However, Li teaches the blue LED may have different peak wavelengths (see Li, [0066,70]), and that there may be a plurality of LEDs with different peak wavelengths that together produce broadband blue light (see same). Li seeks to ultimately mix the multiple colors of light to produce a modulated white light (see [0067]) with high CRI, while also providing variable control over the CCT output (see [0010]). Additionally, Li teaches that the CCT of the entire light source is determined in part on the peak wavelength of the blue light component (see e.g. Li, [0129]). In response to Applicant’s argument that a skilled artisan would not have been motivated to change the individual wavelengths of the colors (Rem, p8), Examiner respectfully contends that the skilled artisan would have been motivated to adjust or optimize the peak wavelengths of the blue light to obtain different combinations of CCT with high CRIs (see e.g. [0059-61,63-64], etc), including adjusting the peak wavelength of the blue LED. Alternately or additionally, it would have been obvious to add additional LEDs to provide more broadband colored light from narrowband light sources, in the manner taught by Li.
Status of the Application
	Claim(s) 22-24 and 26-38 is/are pending.
	Claim(s) 22-24 and 26-38 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 22, 24, 31-35, and 37 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li et al. (US 2012/0099303 A1, hereinafter Li) in view of Peeters et al. (US 2015/0049459 A1, hereinafter Peeters) and as evidenced by Roos (https://www.digikey.com/en/articles/breakthrough-leds-reduce-size-and-cost-of-lighting-systems) (24 Feb 2015).
	Regarding claim 22, Li teaches a light emitting structure, comprising:
	a substrate (see fig 7: 760) comprising a cavity configured as a light emitting area (see C1-C4); 
	a first light emitting semiconductor source (UV LED, 710, [0101]) mounted in the cavity and configured to emit first radiation (UV radiation) 
	a second light emitting semiconductor source mounted in the cavity and configured to emit second radiation which peaks at a second wavelength (see Li, fig 2a,f, peak at around 460nm)
	a wavelength conversion material layer ([0098]) formed on top of the first and second light emitting semiconductor sources (see e.g. C3 region, also see [0101]), wherein the wavelength conversion material layer is configured to generate white light (see [0101]), 
	wherein an emission spectrum from the light emitting structure comprises a sum of the first radiation, the second radiation, and the white light (see fig 7, naturally comprising any non-absorbed radiation from LEDs), wherein the emission spectrum has a peak at the first wavelength and a peak at the second wavelength (see fig 2a,f, and note [0101]), and wherein the emission spectrum is without an emission peak at 450 nanometers (see fig 2(e), [0058]), 
	wherein the first radiation has bactericidal, germicidal, or fungicidal characteristics (inherent property of UV light to provide some antimicrobial effect).
	Li fails to explicitly disclose the first radiation peaks at a first wavelength above ultraviolet wavelengths (UV radiation defined to be 100-400nm in [0004] of the published application) and below 410 nanometers.
	However, Li teaches adjusting the well know use of selecting different LED wavelength peak outputs to produce an emitted light having different peak wavelengths having a desired CRI and CCT (see e.g. [0067]). Peeters teaches to enable better white rendition with a “crisp white” rendition effect, which can be provided by adding a little short wavelength “deep blue” light (see [0026-27]) using an LED emitting radiation having a peak between 400-410 nm (see suitable range 405-415 nm, [0035]) (see also explicit use of ~410nm peak in Roos, fig 3, describing the same advantages as to enhancing the while light. Note Peeters and Roos appear to be describing the same products from Philips), and further 
	The combined teaching of Li and Peeters fails to explicitly disclose the second wavelength being 470 nanometers.
	However, in different embodiments, Li teaches the second wavelength may be among different peak wavelengths (see Li, [0066,70]) and/or one of several peak different peak wavelengths of a plurality of LEDs that together produce broadband blue light (see same). Li further teaches adjusting the CCT to a desired predetermined color range (see [0129]), wherein the CCT of the entire light source is variably controlled and determined in part on the peak wavelength of the blue light component (see e.g. Li, [0010,129]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the peak wavelength and/or add additional LEDs at different peak wavelengths, including the second peak wavelength, in order to flexibly obtain a desired color profile based on the combination of different colored lights, in the manner taught by Li. It has held that discovering an optimum or workable ranges involves only routine skill in the art. See In re Aller, 105 USPQ 233.

	Regarding claim 24, the combined teaching of Li and Peeters teaches the wavelength conversion material layer is configured to be bleached by the first radiation (natural result of using YAG phosphors, see Li, [0108]). 
	Regarding claim 31, the combined teaching of Li and Peeters teaches the first wavelength comprises 405 nanometers (see Li, p33, fig 1.23; peak can be from 405-415 nm, Peeters, [0035]).
	Regarding claim 32, the combined teaching of Li and Peeters teaches the first radiation is not observable to the human eye (see 405-415 nm, Peeters, [0035], outside of visible range for humans, as shown in e.g. Neumark, p33, fig 1.23).
Regarding claim 33, the combined teaching of Li and Peeters teaches the CRI of a visible part of the emission spectrum is over 70 (92.2, [0076]) and a color temperature is between 2000K and 8000K (3005K, Li, [0076]; see also Peeters, [0028-29]). 
	Regarding claim 34, the combined teaching of Li and Peeters teaches at least 5% optical power is emitted between 365 and 430 nm (see Li, fig 3c; see Peeters, fig 12). 
	Regarding claim 35, the combined teaching of Li and Peeters explicitly disclose a transmission of the first radiation through the wavelength conversion material layer is between 17 to 24 mW, while a total optical output is between 116 to 126 mW. However, to the extent that the system uses a plurality of LEDs to provide a customized light distribution (see Li, [0129,130,110]) and the use of LEDs that produce the claimed range of output powers was well known in the art, the use of additional UV LED elements to achieve the desired total optical output range from all the LEDs for a desired illumination application would have been obvious as a routine skill in the art. It is noted that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim 37, the combined teaching of Li and Peeters teaches the emission spectrum comprises a white light peak in the wavelength range of 470 to 750 nanometers (see Li, fig 2e,2f).

Claim(s) 23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li and Peeters, as applied to claim 22 above, and further in view of Hsing Chen et al. (US 2015/0014715 A1, hereinafter Hsing Chen).
	Regarding claim 23, the combined teaching of Li and Peeters fails to explicitly disclose the wavelength conversion material layer is configured to allow at least 10% of the first radiation to be transmitted through the wavelength conversion material layer. However, the system must allow for some of the first radiation to be transmitted (see e.g. Li, fig 2(e); Peeters, [0047]), though it is unclear what percentage that is. However, Hsing Chen specifically teaches a system for augmenting substantially white LEDs by adding additional UV light LEDs/UV wavelengths between 300-430nm (see [0027]) in order to enable the ability to view fluorescent materials on fabrics and objects ([0008-10]), wherein the LEDs are underneath the phosphor layer (see fig 1b) and configured to allow the radiation directly through the phosphor (see [0023]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of additional UV wavelength concentration of LEDs/wavelengths with the multiple LEDs multiple wavelength light source of the combined prior art, and/or adjust phosphor thickness and therefore transmission to achieve a desired In re Aller, 105 USPQ 233.

Claim(s) 26 and 36 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li and Peeters, as applied to claim 22 above, and further in view of Li (US 2013/0320299 A1, hereinafter Li II).
	Regarding claim 26, the combined teaching of Li and Peeters fails to explicitly disclose the first radiation peak comprises a full width half maximum of below 30 nanometers. However, Li II teaches that UV LEDs may different characteristics can be used to generate white or broadband light (see e.g. Li II, using phosphor conversion, [0082]), including UV LEDs having an emission range between 210-400 nm (Li II, [0061]) and FWHM below 30 nm (20 nm, [0061]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the use of the known UV LED characteristics taught by Li II in the system of the prior art, because a person having ordinary skill in the art would have been motivated to optimize the operating and emission characteristics for generating the desired white or broadband light, including taking into account optimization of FWHM operational parameters, in the manner taught by Li II. Furthermore, it is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. See MPEP 2144.07.
	Regarding claim 36, the combined teaching of Li and Peeters fails to explicitly dislcose the first light emitting semiconductor source comprises a GaN semiconductor chip. However, the use of GaN chips was well known in the art. For example, Li II teaches using GaN LEDs (see Li II, [0060]) to obtain a different ranges and distributions of light (see e.g. [0061]), and it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to select the use of the known effective GaN LEDs to enable the intended operation of the system, in the manner taught by Li II.

Claim(s) 27-29 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li and Peeters, as applied to claim 22 above, and further in view of Matheson (US 2006/0284199 A1).
	Regarding claim 27, the combined teaching of Li and Peeters teaches an electrical circuit layer (layer for wires or leads required for intended operation of electrically connecting LEDs with control unit see Li, fig 1: 150) for connecting the first and second light emitting semiconductor sources to an electrical control interface (control unit, 150). However, some form of electrical circuit layer and electrical control interface would have been required for the intended operation of powering the LEDs. Further, the use of circuits and control interfaces in an LED module were well known at the time the application was effectively filed. For example, Matheson teaches a system to enable use of more practical generic modular lighting elements (see Matheson, [0004]) comprising LEDs (see fig 5) with additional heat dissipation capacity (heat sink, see [0043]), with an electrical circuit layer (see fig 5: 501-550, [0059]) for connecting the LED part to an electrical control interface (see fig 1: 10). It would have been obvious to a skilled artisan at the time the application was effectively filed to combine the use of the prior art with the modular LED system of Matheson, in order to enable more practical generic modules, modular lighting, and/or heat dissipation, in the manner taught by Matheson.
	Regarding claim 28, the combined teaching of Li, Peeters, and Matheson teaches the electrical circuit layer (see Matheson, fig 5: 501-550) is formed on a top of the substrate (503).
	Regarding claim 29, the combined teaching of Li, Peeters, and Matheson teaches the electrical control interface comprises three wires (see Matheson, fig 1,5: 10).

Claim(s) 30 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li, Peeters, and Matheson, as applied to claim 27 above, and further in view of Choong et al. (US 2008/0245788 A1, hereinafter Choong).
	Regarding claim 30, the combined teaching of Li, Peeters, and Matheson fails to explicitly disclose each of the at least one first light emitting semiconductor sources is independently controllable at the electrical control interface. However, the use of independently controlling color LEDs in an array to provide a custom chromatic output was well known in the art at the time the application was effectively filed. For example, Choong teaches a system to enable the ability to precisely control power to individual LEDs with different wavelengths to provide custom colored radiation (see Choong, [0057]) as well as enabling the ability to provide different wavelengths when a door is closed and higher UV light intensities can be used safely (see [0021-23]), said system comprising an electrical control interface (required for intended operation of system) configurable to independently control the LED sources (see . 

Claim(s) 38 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Li and Peeters, as applied to claim 37 above, and further in view of LeToquin et al. (US 2012/0286304 A1, hereinafter LeToquin).
	Regarding claim 38, the combined teaching of Li and Peeters fails to explicitly disclose the peak of the white light comprises a full width half maximum of at least 50 nm. However, it was well known in the art at the time the application was effectively filed that wider white light FWHM was desirable (see over 80 nm, LeToquin, [0060]) and given the teachings that adjusting the parameters of the conversion material and the geometry of the cavities modifies the resultant light (see [0083], also see layers, [0102]), it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the parameters of one or more layers and/or LEDs to produce a white light output with FWHM greater than 50 nm, because a person having ordinary skill in the art would have been motivated to optimize the operating and emission characteristics for generating the light, including taking into account optimization of FWHM operational parameters, in the manner taught by LeToquin, as a matter of routine skill in the art to produce a known desired result. Furthermore, it is noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. See MPEP 2144.07.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881